DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0167084 (Nakagawa).
For Claim 16, Nakagawa teaches a vertical cavity surface emitting laser (VCSEL) device (fig. 1-3), comprising: 
a bond bump (fig. 2A, 23, [0064]) overlying a substrate (fig. 2A, 31); 
a VCSEL structure overlying the bond bump (fig. 2A, 20, [0044]);
 a bond ring (fig. 2, 33/50, [0042]/[0048]) overlying the substrate and laterally enclosing the bond bump, wherein the VCSEL structure is disposed laterally between inner sidewalls of the bond ring (fig. 2A/3); and 
a dielectric structure overlying the substrate, wherein the dielectric structure continuously extends along and contacts a top surface of the bond ring (fig. 2A, 32, [0047] silicon oxide is a dielectric).
For Claim 17, Nakagawa teaches the dielectric structure (fig. 2A, 32) continuously extends from an outer sidewall of the bond ring (fig. 2A, outside 33/50), along the top surface of the bond ring (top of 33), to an inner sidewall of the bond ring (inside of 33/50).
For Claim 18, Nakagawa teaches when viewed from above the bond bump has a first shape and the bond ring has a second shape different from the first shape (fig. 2B and 3, bond bump 23 is circular while the bond ring 50/33 is rectangular).
For Claim 20, Nakagawa teaches he dielectric structure continuously extends laterally from an inner sidewall of the bond ring to an outer sidewall of the bond bump (fig. 2A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0167084 (Nakagawa).
	For claims 1-2, Nakagawa teaches a method for forming a vertical cavity surface emitting laser (VCSEL) device (fig. 1-3), the method comprising: 
forming a bond bump (fig. 2A, 23) and a bond ring (fig. 2A and 3, 50) over a substrate (fig. 2A/B and 3, 30); 
bonding a die (fig. 2A, VCSEL 20) to the bond ring (fig. 2A, 50). The die is bonded to the substrate 30 which is attached to bond ring 50 via sealing ring 33; therefore the die is bonded to the bond ring via the substrate. While Nakagawa does not explicitly teach the die is a semiconductor, the examiner takes official notice that it was well-known in the art before the effective filing date to form VCSELs from III-V semiconductor materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a III-V semiconductor material for the die 20 in order to form the described VCSEL.  
Nakagawa further teaches forming a molding layer (fig. 1-2A, 51) around the semiconductor die (fig. 2A, 50), wherein the molding layer is laterally offset from a cavity between the semiconductor die and the substrate (fig. 2A, cavity between 30 and 40surrounded by bond ring 50); and 
forming a VCSEL structure over the bond bump (fig. 2A-3, VCSEL 20 over bump bond 23).
For claim 3, Nakagawa teaches bonding the semiconductor die to the bond ring seals the cavity between the semiconductor die and the substrate ([0048], seal ring 33).
For claim 4, Nakagawa teaches the bond ring (50) blocks the molding layer (51) from being formed within the cavity (fig. 2A).
For claim 19, Nakagawa teaches the dielectric structure continuously extends from opposing sidewalls of the bond ring (fig. 2A, dielectric 32 extends entirely across the device and therefore extends from any sidewalls of the device to any other side walls of the device).
Nakagawa does not teach  a seed layer disposed between the bond ring and the substrate. However, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention to use a seed layer which is the same as the bond layer to enable electrolytic plating.  It, therefore, would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have a seed layer between the bond ring and the substrate as was well-known in the art in order to enable electrolytic plating.
Again the dielectric (32) extends entirely across the device and therefore, when a well-known seed layer is combined with the device of Nakagawa, the dielectric structure will continuously extend from opposing sidewalls of the bond ring to opposing sidewalls of the seed layer.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 5-8, Nakagawa represents the closest prior art. For claim 5, while layer removal is generally well-known in the art, there is no suggestion or motivation to remove the molding layer before forming the VCSEL in combination with the other steps of claim 5. For claim 6, while carrier substrates and bonding layers are well-known, there is no suggestion or motivation to etch a carrier substrate and III-V structure of Nakagawa in combination with the additional elements of claim 6. For claim 8, there is no suggestion or motivation to modify Nakagawa such that the bond ring extends from a top surface of a bond seed layer to a bottom surface of the semiconductor die,
Claims 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: For claim 9 and its dependent claims 10-15, Nakagawa (particularly fig. 1-3) represents the closest prior art. Nakagawa does not teach etching the III-V die to form a VCSEL over the bond wherein the cavity is disposed below the VCSEL structure, nor is there a suggestion or motivation to modify Nakagawa to meet the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2001/0008311, US 2005/0231070 and US 2019/0109108 teach using a seed layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828